Citation Nr: 0003747	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board in November 1998, at which time it was remanded to 
afford the veteran a comprehensive psychiatric examination.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  

Although the issue on appeal was restyled to include dementia 
when the case was previously before the Board in November 
1998, rating decisions of August 1999 and December 1999 have 
effectively severed dementia as part of the service-connected 
disability.  The Board additionally observes that the veteran 
expressly indicated that that he did not want to pursue an 
appeal of that determination. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Symptomatology attributable to the veteran's service-
connected psychiatric disability results in no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for the veteran's service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes service medical records, medical records of the 
history of the subject disability as well as several 
comprehensive recent mental examinations, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9201-9521.  PTSD is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted above, the veteran has been assigned a 70 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Service connection was established as 10 percent disabling by 
a September 1987 rating determination.  Pursuant to a 
December 1992 rating determination, PTSD was deemed to 
include an aspect of dementia, and the evaluation was 
increased to 50 percent disabling.  The disability evaluation 
was thereafter increased to a level of 70 percent disabling 
pursuant to a January 1995 rating.  As noted above, the 
present appeal derives from a June 1997 rating determination.

Preliminarily and as noted above, dementia, as associated 
with the veteran's PTSD was severed by a rating determination 
of December 1999.  However, it appears that the severance was 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expired.  38 C.F.R. § 3.105(d) (emphasis 
added).  In this case, the rating proposing severance of 
service connection for dementia was dated August 26, 1999, 
with notice to the veteran dated on November 24, 1999.  On 
November 29, 1999, the RO received the veteran's response 
indicating he did not wish to appeal that determination and, 
in effect, waiving the 60 day response period.  Nevertheless, 
the appeal in this case was initiated with respect to a June 
1997 rating determination.  Thus, notwithstanding that the 
veteran has expressly chosen not to pursue an appeal of the 
determination regarding severance of service connection for 
dementia, the Board is of the opinion that its review should 
include consideration of the PTSD with dementia prior to the 
effective date of the severance.  

On VA mental disorders examination in February 1997, the 
veteran reported difficulty with decreased sleep, bad dreams, 
difficulty with social relationships and fear.  On clinical 
examination, he was oriented to his name and the date, but 
was not particularly well oriented to place.  Affect was 
flat, verbalizations were vague and tangential, and he could 
not give a coherent history.  Psychotic and paranoid 
processes were quite evident, and the veteran reported 
hearing voices and described some visual type hallucinations.  
Memory was impaired, and concentration was not particularly 
good.  Judgment and insight appeared to be impaired.  The 
examiner commented that the veteran appeared to be more 
psychotic than normally seen in PTSD. 

In May 1998, the veteran was afforded a VA mental disorders 
examination.  He complained of sleep disorder and being upset 
over the death of his brother, three months earlier.  His 
verbalizations were logical and fluent.  His affect was 
somewhat restricted.  He did not display nervousness, the 
shakes or jitters.  He reported hearing voices and seeing 
"things moving in my room."  He displayed the same paranoid 
and psychotic processes which were evident in prior 
examinations.  He was diagnosed with alcohol abuse, substance 
abuse induced mood disorder, grief reaction (bereavement) and 
PTSD.  The examiner commented that the PTSD was "quite 
frankly . . . very minimal in his current aspect of 
functioning."  His greater problems were considered to be 
his psychosis and substance abuse.  The examiner noted that 
had auditory and visual hallucinations, suspiciousness and 
delusions of persecution.  With respect to global assessment 
of functioning, the examiner felt the veteran would still be 
manifesting moderate symptoms with psychoses, hallucinations 
and paranoia if one eliminated the sequelae of the alcohol 
abuse.  The alcohol abuse made it much worse.  The alcohol 
abuse made fairly serious symptoms even more impairing.  
Setting aside the effects of alcohol abuse, the examiner 
reported global assessment of functioning due to the 
psychosis was at 50 to 55.

Pursuant to the Board's November 1998 Remand, the veteran was 
afforded comprehensive diagnostic testing and comprehensive 
psychiatric examinations in February, March 1999 and May 
1999.  

In the context of the diagnostic testing in February and 
March 1999, the examiner noted the veteran to be "an 
extremely vague historian".  The veteran reported he liked 
to do a lot of shooting and that he had a lot of guns.  He 
produced strong subjective information suggestive of 
malingering and clear evidence of exaggeration of deficit.  
There was qualitative and quantitative evidence of 
malingering evident.  His test scores were inconsistent with 
his clinical presentation.  Although the veteran complained 
of severe psychiatric symptomatology, the examiner noted past 
treatment was for somatic ailments only.  The examiner 
concluded that the veteran may suffer from neurological or 
psychiatric pathology, it was impossible to assess such 
conditions without better cooperation.

In March 1999, the veteran was afforded a VA mental disorders 
examination.  Objectively, the veteran did not display any 
unusual motoric behavior.  He was noted to have good hygiene.  
He was alert and oriented to place and person.  His speech 
was coherent and logical; however, he generally provided a 
severe paucity of information.  The veteran also provided 
statements about people watching him or trying to kill him.  
He was unable to do serial 7's and he could not correctly 
count from 1-20 without errors.  He also could not count 
backwards from 65 to 49.  Furthermore, the veteran reported 
being positive for both auditory and visual hallucinations, 
which included people talking in Vietnamese and seeing 
Vietnamese in his room.  He was completely unable to provide 
interpretations for proverbs.  When asked what was meant by 
the saying "strike while the iron is hot", he responded 
"kill them."  He also reported that he drank as long as the 
alcohol held out.  Diagnostic impression was substance 
induced persisting dementia (alcohol), substance induced 
psychotic disorder, alcohol abuse and dependence and PTSD.  
On Axis II, the examiner noted anti-social personality 
disorder.  The examiner reported the veteran's Global 
Assessment of Functioning (GAF) as 30 and commented that the 
veteran's current psychiatric functioning in descending order 
of severity were: a) moderately severe dementia that appeared 
to be alcohol induced;  b) alcohol induced paranoid ideation, 
hallucinations and delusions; c) alcohol abuse and 
dependence; and d) PTSD.  The examiner also considered that 
it would not be possible to determine the full extent of his 
dementia nor his PTSD until his alcohol abuse was resolved. 

In May 1999, the veteran was afforded another VA mental 
disorders examination.  A prolonged history of substance 
abuse was well documented.  The examiner noted that cognitive 
testing grossly showed some impairments in concentration and 
may be more indicative of lack of effort.  Objectively, he 
had a flat and emotionless expression during the interview.  
He tended to stare and spoke in a flat and emotionless tone.  
He was not agitated.  His sentences were brief and reasonably 
coherent.  He described feelings of paranoia.  He described 
visual and auditory hallucinations.  He described dreams with 
death or violence.  Diagnostic impression was alcohol abuse 
and dependence chronic and continuing, cannabis and 
polysubstance abuse and dependence; substance-induced 
persisting dementia (alcohol); substance-induced mood and 
psychotic disorder; and PTSD.  Anti-social personality 
disorder was reported on Axis II.  His current GAF was 
reported as 30-40.  The examiner commented that the veteran's 
primary diagnosis was polysubstance abuse, alcohol abuse and 
dependence.  His mood disorder and psychosis appeared to be 
related to substance abuse.  The PTSD was depicted as clearly 
a minor problem.  The examiner identified the veteran's 
"psychosis, delusions, hallucinations and paranoia are a 
direct reflection of the psychotic processes induced by 
chronic substance abuse."  The examiner added that if the 
substance related issues were removed, the GAF would be 
substantially higher, perhaps in the range of 55-60.  An 
addendum to that examination was also provided.  After 
reviewing, the veteran's clinical history, the examiner 
concluded that the veteran's dementia was etiologically 
related to his substance abuse and that "[t]here was 
absolutely nothing in the file which would support a 
conclusion that his chronic and persisting substance abuse is 
in any was arising out of or secondary to an incident of 
military service or to a psychiatric condition arising out of 
military service."  The examiner concluded that the 
veteran's current problems and difficulties arose from the 
independent factor of chronic alcohol and substance abuse.

Even considering dementia as a part of the veteran's 
disability, there is no question that alcohol still plays a 
significant part in the veteran's mental disability picture.  
The VA is prohibited from paying compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse effective for claims filed after October 31, 1990.  
The payment of compensation is prohibited whether the claim 
is based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection of a disability 
proximately due to or a result of a service-connected 
condition.  Nevertheless, substance abuse has never been 
regarded as related to service or his service connected 
disability.  Additionally, the May 1999 VA mental health 
examination clearly indicates that substance abuse should be 
separated from the veteran's disability picture.  
Disregarding alcohol abuse, the examiner who reported the May 
1998 examination results considered the veteran's GAF at 50 
to 55; the May 1999 examination considered his GAF as high as 
60 if the substance abuse were discounted.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness." DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  
A score of 55-60 indicates "moderate difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A score of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See Richard v. Brown, 9 
Vet. App. 266 (1996).

It is also clear from the reading of the record that other 
nonservice-connected factors, including the effects of a 
personality disorder and bereavement for the death of a 
family member, were at times considered in the assessment of 
the veteran's mental health picture.

In sum, a review of the medical evidence shows that the 
veteran's manifested PTSD symptoms and dementia (without 
considering symptoms attributable to alcohol abuse) certainly 
results in significant impairment, but the resulting 
impairment does not approximate a disability warranting the 
assignment of a 100 percent evaluation.  The veteran's PTSD 
and dementia was characterized as no more than moderately 
severe in the context of the March 1999 examination.  There 
is no persuasive evidence that the appellant has a total 
occupational and social impairment due to PTSD and dementia.  
No gross impairment in thought processes or communication has 
been demonstrated; grossly inappropriate behavior and a 
persistent danger of hurting oneself or others or an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene), 
likewise, have not been persuasively demonstrated as being 
due to the service-connected psychiatric disability.  
Persistent delusions and hallucinations have been reported by 
the veteran, which have been directly associated to substance 
abuse by examiners.  The Board regards it of particular 
significance that the veteran's speech is objectively 
characterized as coherent, logical and fluent.  The Board 
also considers that the reliability of more severe 
symptomatology reported was compromised to some extent by 
what was characterized by at least one examiner as 
"malingering and clear evidence of exaggeration of 
deficit."  Accordingly, the Board finds the negative 
evidence clearly outweighs the positive evidence as to the 
question of whether a rating in excess of 70 percent is 
warranted.  Under these circumstances, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 5107.

There is no competent evidence of record which indicates that 
the veteran's PTSD with dementia has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).



ORDER

Entitlement to a disability evaluation in excess of 70 
percent for the veteran's service-connected psychiatric 
disability is not warranted.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

